December 4, 2013 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Dreyfus Investment Grade Funds, Inc. (the "Registrant") - Dreyfus Inflation Adjusted Securities Fund - Dreyfus Intermediate Term Income Fund - Dreyfus Short Term Income Fund – Class D - Dreyfus Short Term Income Fund – Class P (the “Funds”) 1933 Act File No.: 33-48926 1940 Act File No.: 811-6718 CIK No.: 0000889169 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectuses that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 48 to the Registration Statement, electronically filed with the Securities and Exchange Commission on November 27, 2013. Please address any comments or questions to my attention at 212-922-7272. Sincerely, /s/ Ana Mungo Ana Mungo Paralegal
